Citation Nr: 0533639	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-02 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for loss of vision.

2.  Entitlement to service connection for loss of hearing.

3.  Entitlement to service connection for residuals of a 
scalp laceration (claimed as a head injury).

4.  Whether there is new and material evidence to reopen a 
claim for service connection for a gastrointestinal disorder.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from June 1952 to June 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In November 2000, the veteran filed an application to reopen 
his claim for service connection for a gastrointestinal 
disorder.  In the April 2002 decision, the RO determined that 
new and material evidence had not been submitted to warrant 
reopening the gastrointestinal claim.  

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).    

The case was remanded in January 2004 and has been returned 
to the Board for review.

The issue of service connection for loss of hearing is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a chronic eye disorder that 
resulted from inservice right eye conjunctivitis or other 
disease or injury in service.

2.  The veteran does not have a chronic disability, including 
cluster headaches, that resulted from inservice scalp 
laceration, or other disease or injury in service.

3.  In an unappealed July 1960 rating decision the RO denied 
service connection for a gastrointestinal disorder 
(constipation).

4.  In April 2002, the RO determined that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for a gastrointestinal disorder.  

5.  Evidence submitted since the July 1960 RO decision which 
denied service connection for a gastrointestinal disorder 
does not bear directly and substantially upon the specific 
matter under consideration, or is cumulative or redundant, or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A current bilateral eye disorder was not incurred in 
service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).  

2.  Residuals of scalp laceration, including cluster 
headaches, were not incurred in service.  38 U.S.C.A. § 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).  

3.  The July 1960 rating decision denying service connection 
for a gastrointestinal disorder is final.  38 U.S.C. § 4005; 
38 C.F.R. § 3.104(a); effective May 29, 1959, to Dec. 31, 
1962.

4.  The additional evidence received since the July 1960 RO 
decision is not new and material; thus, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a gastrointestinal disorder have not been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran alleges that he has headaches following a head 
injury in service and loss of vision following eye problems 
in service.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in January 
2002, April 2004, and September 2004.  The content of the 
notices in April 2004 and September 2004, in particular, 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claims.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided VA examination.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Criteria for entitlement to service connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).



Service connection for the residuals of a scalp laceration

Service medical records show that the veteran sustained a 
scalp laceration when he hit a wire in June 1952.  The 
laceration was sutured.  On July 30, 1952, he complained of 
headache and backache.  He was noted to be febrile and he had 
a dry cough.  The eventual diagnosis was common cold.  

A VA examination was conducted in May 2004.  The veteran 
reported his service and medical history.  He indicated that 
he sustained a head injury during service and experienced 
headaches and dizzy spells secondary to this injury.  The 
examiner noted that the veteran had a scalp injury during 
service.  The veteran described his headaches that occurred 
2-3 times a week.  In reporting the diagnosis the examiner 
noted: 1) Chronic recurring headaches, cluster variant type, 
as described, not present while on active duty as seen on 
service medical records or afterwards. 2) History of a scalp 
injury during active duty without evidence of sequela on 
service medical records or upon separation.  

In this case, it has not been shown that the veteran's 
inservice laceration resulted in a chronic disability.  
Besides the veteran's complaint of a headache which was noted 
with treatment for a common cold there is no inservice 
evidence of cluster headaches.  The report of the June 1954 
examination that was conducted prior to his separation 
indicated that the neurological system was considered 
clinically normal.

In fact, the earliest evidence documenting a diagnosis of 
headaches consists of the VA examination report in 2004 when 
cluster headaches were diagnosed, which is approximately 51 
years after service discharge.  This is significant in that 
there was an extended period of time between service 
discharge and the showing of the claimed disabilities.  Cf. 
Mense v. Derwinski, 1 Vet. App. 354 (1991) (veteran failed to 
provide evidence of continuity of symptomatology of low back 
condition).  

Still further, the record does not contain any competent 
medical evidence showing that he has residual disability from 
an inservice laceration, let alone that he has a headache 
disorder related to service.  The only medical evidence of 
record is that of the VA examiner in May 2004.  He indicated 
that there was no evidence of sequela from the inservice 
scalp injury.  

In short, the evidence falls short in several areas and does 
not support a grant of service connection for the residuals 
of a head injury.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the residuals of a scalp laceration 
claimed as a head injury.

Service connection for loss of vision

In April 1953, the veteran was treated for conjunctivitis of 
the right eye.  He was treated with a sulfur based drug and 
the conjunctivitis eventually resolved.  

At the May 2004 VA examination the veteran reported loss of 
vision.  The diagnoses were chronic open angle glaucoma on 
treatment with superior arcuate defect in left eye, 
refraction error/presbyopia, and bilateral senile cataracts.  
The examiner commented that there is evidence of acute 
conjunctivitis in April 1953 that resolved (by separate 
evaluation in 1954).  There is no evidence of active 
conjunctivitis or residual changes at this moment.  

As noted above, the first element of Hickson requires 
evidence of current disability as provided by a medical 
diagnosis.  The diagnoses regarding bilateral chronic open 
angle glaucoma, refraction error/presbyopia, and bilateral 
senile cataracts satisfies this requirement. 

Concerning the second element, evidence of inservice injury 
or disease, the veteran claims that his current eye problems 
resulted from the inservice conjunctivitis.  

The veteran's problem with presenting a claim for service 
connection for loss of vision arises with the third element 
of Hickson, which is medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disabilities.  

The medical evidence of record does not include any medical 
statements or opinions that relate a current bilateral eye 
disorder to military service.  The only evidence of record 
that suggests the existence of and/or a causal relationship 
between the veteran's eye disorders and service is the 
veteran's statements.  However, the Board finds that his 
statements are not competent evidence to establish the 
etiology of a current disability.  As referred to above, 
medical diagnoses involve questions that are beyond the range 
of common experience and common knowledge, and require the 
knowledge and experience of a trained physician.  The record 
does not establish the veteran's expertise in medical 
matters.  Therefore, he is not competent to make a medical 
determination.  See Espiritu.  

In fact, the only medical opinion of record that concerns the 
etiology of the veteran's eye disorders indicates that there 
are no residuals from the inservice conjunctivitis.  

Moreover, in regard to continuity, the earliest documented 
evidence of treatment for an eye disorder is 2004, over 50 
years after treatment for the conjunctivitis.  To attribute 
the veteran's onset of an eye disorder to military service 
without objective medical evidence would require excessive 
speculation.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a claim for service 
connection for an eye disorder including chronic open angle 
glaucoma, refraction error/presbyopia, and bilateral senile 
cataracts.  

New and material evidence to reopen a claim for service 
connection for a gastrointestinal disorder

Service medical records show that the veteran was treated on 
occasions for abdominal pain, as well as intestinal parasite.  

Post service records include a Record of Hospitalization, VA 
Form 10-2593 dated in July 1954.  It shows that the veteran 
was hospitalized secondary to abdominal pain.  The diagnoses 
included intestinal uncinariasis and idiopathic hematuria.  A 
private physician reported in June 1955 that he treated the 
veteran for digestive problems.    

A July 1960 rating action denied service connection for a 
gastrointestinal disorder.  The RO noted that the inservice 
symptoms were unrelated to his then current disability, 
constipation.   

In November 2000, the veteran applied to reopen his claim for 
a stomach disorder.  

The record contains VA medical records that date between 1999 
and 2004.  The medical records disclose that the veteran has 
been diagnosed with diverticulosis and gastroesophageal 
reflux disease (GERD).    

As noted above, in April 2002 the RO decision declined to 
reopen the claim for service connection for a 
gastrointestinal disorder.  The July 1960 RO decision is 
final.  38 U.S.C. § 4005; 38 C.F.R. § 3.104(a); effective May 
29, 1959, to Dec. 31, 1962.  However, the veteran may reopen 
his claim by submitting new and material evidence.  
38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2001).

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2005).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (August 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

Pertinent evidence associated with the claims file since the 
RO's July 1960 decision includes the veteran's statements, as 
well as reports of VA examination and treatment records.  For 
reasons explained below, the Board finds that this evidence 
is not new and material.

The veteran's written statements regarding his 
gastrointestinal disorders are sparse, for the most part.  He 
doesn't add anything to his earlier statements.  They are in 
essence cumulative and redundant.  The veteran continues to 
suggest that he has a chronic gastrointestinal disorder that 
had its onset during military service.  However, the Court 
has held that lay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The post-1960 medical records were not part of the record at 
the time of the July 1960 decision.  However, for the most 
part these records are unrelated to his claim.  While these 
records show current diagnoses of gastrointestinal disorders, 
these records do not contain any medical opinion of a nexus 
between a gastrointestinal disorder and his military service.  
In other words, this evidence does not address or contradict 
the reasoning offered in support of the earlier denial on the 
merits.  It has no bearing on the issue of service incurrence 
and, therefore, is not new and material.  See Shoop v. 
Derwinski, 3 Vet. App. 45, 47 (1992).  

The Board's review does not disclose any evidence that is new 
and material.  Since the veteran has not submitted new and 
material evidence, VA does not have jurisdiction to reopen 
the claim and consider it again.  38 U.S.C.A. §§ 5108, 7104, 
7105; see, Barnett v. Brown, 83 F.3d, 1380, 1384 (Fed. 
Circuit 1996).


ORDER

Service connection for the residuals of a scalp laceration 
(claimed as a head injury) is denied.  

Service connection for loss of vision is denied.  

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for a 
gastrointestinal disorder, and the appeal is denied.


REMAND

As referred to above, the Board remanded this case in January 
2004.  The Board requested VA examination.  The Board 
requested that the examiner review the C-file and render an 
opinion as to whether the hearing loss was related to active 
service.  While the examiner diagnosed bilateral 
sensorineural hearing loss, the report did not include an 
opinion concerning the etiology of the bilateral hearing 
loss.  Further opinion is needed.  

The Court has held, in Stegall v. West, 11 Vet. App. 268 
(1998) that a Remand by the Court or the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should make arrangements with 
the San Juan, Puerto Rico, VA medical 
facility for the veteran's claims folder 
to be forwarded to the examiner who 
conducted the VA audiologic examination 
in May 2004 (or, if unavailable, to 
another appropriate VA reviewer) in order 
to review the claims folder, to include 
any additional evidence.  In an addendum, 
the reviewer should render an opinion as 
to whether it is as least as likely as 
not (that is, a probability of 50 percent 
or better) that the bilateral hearing 
loss is related to the appellant's period 
of active duty.  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  The rationale for 
any opinion expressed should be included 
in the report.  The claims folder should 
be made available to the reviewer for 
review in conjunction with the addendum, 
and the reviewer should acknowledge such 
review in the report.  If the reviewer 
deems re-examination necessary, this 
should be done.

2.  If any benefit sought on appeal, for 
which a notice of disagreement (NOD) has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


